Citation Nr: 1637431	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for metastatic melanoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Anchorage, Alaska, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing from the Jackson, Mississippi RO before the undersigned Veterans Law in July 2016.  A transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is competent to testify that he sustained repeated sunburns during active service.  

2.  The Veteran has a current diagnosis of metastatic melanoma, with the original tumor located in the left shoulder area. 

3.  Uncontroverted medical opinion states that it is at least as likely as not that the Veteran's melanoma is the result of the sun exposure he experienced during active service.  


CONCLUSION OF LAW

The criteria for service connection for metastatic melanoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that his melanoma is the result of sun exposure during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the medical evidence clearly establishes that the Veteran has been diagnosed with melanoma that was originally located over the left shoulder.  This was diagnosed in 1983, and it was excised at that time without any postoperative therapy.  Although the records of this original treatment are unable to be obtained, the history is well noted in an October 2013 statement from D.A., M.D., the doctor who originally treated the Veteran in 1983, and in private medical records dating from 2004 relating to the recurrence of this cancer.

The Veteran remained cancer free until a left axillary mass was discovered in July 2004.  Private medical records show that the Veteran underwent additional surgeries as well as radiation treatment.  He has been followed on a regular basis that includes various forms of imaging studies approximately every six months since that time.  The diagnosis is metastatic melanoma.  Based on the foregoing evidence, the Board finds that the criterion of a diagnosis of a current disability has been met.  

The Veteran's service treatment records are negative for a diagnosis of melanoma, and there is no record of complaints or treatment for any skin disability other than warts.  This includes sunburns.  

However, the Veteran has written and testified that he worked on the flight line at the Naval Air Station in Kingsville, Texas, as part of a crash crew trained to rescue pilots from the wreckage of airplanes.  He notes that this was a training facility and that the new pilots would sometimes crash when landing their airplanes.  The Veteran states that his crew would be stationed for hours at a time at the end of the runway in order to be near the likely crash sites.  He says that they often worked shirtless under the hot Texas sun, that they were never given sun screen or any other protection, and that he suffered constant sunburns that were sometimes severe enough to result in blistering.  The Veteran indicates that his sunburns did not have a chance to heal before he returned to the flight line and would once again be exposed to the sun.  

The Board finds the Veteran's testimony is credible, and notes that his service treatment records confirm that he was stationed in Kingsville, Texas.  Furthermore, the Veteran is competent to report an observable condition such as sunburn as well as symptoms such as blistering.  The Veteran's statements cannot be rejected merely on the basis that there is no evidence of treatment for sunburn in service.  In light of this, the Board finds that that criterion of an injury in service has been met.  

In order for service connection to be established, it is not enough to show an injury in service and a current disability.  There must also be evidence of a causal relationship between these two events.  In this case, the Veteran has submitted statements from several of the doctors who have treated his melanoma.  

In an October 2013 letter, D.A., M.D.(noted to be a Fel1ow, American Academy of Dermatology), states that 30 years ago he treated the Veteran for a malignant melanoma on the dorsal aspect of his left shoulder.  The doctor notes that there are many factors which are associated with the development of melanoma, but the single most widely accepted major factor is prolonged exposure to ultraviolet light.  The doctor opined that the light to which the Veteran was exposed in service could very well be a major factor in the development of his tumor.  

In a second October 2013 letter, R.T., M.D., notes that the Veteran was diagnosed with melanoma from a lesion that first developed in the 1970s.  This occurred after intense sun exposure over several years while in the military in Texas in the 1950s.  The Veteran suffered from intense first and second degree sunburns during this time.  The doctor added that melanoma has been shown to be strongly related to sun exposure and frequent sunburns, particularly in lower latitudes.  The doctor opined that more likely than not, the Veteran's melanoma was related to his military duty and sun exposure.  

A third medical opinion was received in a July 2016 letter from W.B., M.D., an oncologist.  This doctor states that he has been treating the Veteran for metastatic malignant melanoma as well as non-small cell lung cancer.  The etiology of the melanoma included prolonged exposure to ultraviolet light such as he sustained while serving in the military.  The doctor believed this sun exposure was likely causational in the Veteran's subsequent development of malignant melanoma. 

The Board notes that the first opinion from D.A., M.D., is not sufficient to establish a relationship between the Veteran's melanoma and the sun exposure he sustained during service.  This opinion finds a mere possibility of a relationship, but does not express the requisite certainty for the veteran to prevail.  In essence the opinion is speculative.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993). 

However, the opinions from R.T., M.D., and D.A., M.D., were expressed with the level of certainty required to establish a relationship between the Veteran's melanoma and his exposure to the sun during service.  The opinion from R.T., M.D., states it is more likely than not that the Veteran's melanoma is related to his military duty and sun exposure.  The opinion from W.B., M.D. also finds that the sun exposure in service was "likely causational" in the development of the melanoma.  There is no basis for the Board to reject these opinions, and no medical opinions that contradict their conclusions.  Therefore, the final criterion for service connection has been met, and entitlement to service connection for metastatic melanoma is established.  38 C.F.R. § 3.303(a).

ORDER

Entitlement to service connection for metastatic melanoma is granted. 


____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


